11/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0286



                                 No. DA 22-0286


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

DARRIN JOHNSON,

             Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including December 10, 2022, within which to prepare, serve, and file the

State’s response brief.




CL                                                                   Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         November 9 2022